Exhibit 10.21

MARRIOTT VACATIONS WORLDWIDE CORPORATION

EXECUTIVE LONG-TERM DISABILITY PLAN

Effective January 1, 2015

 

1.

Purpose

The purpose of the Marriott Vacations Worldwide Corporation Executive Long-Term
Disability Plan (“Plan”) is to improve the ability of Marriott Vacations
Worldwide Corporation (“Company”) to attract and retain executive and senior
level associates by providing such associates with enhanced long-term disability
insurance.

 

2.

Administration

The Plan shall be administered by the Compensation Policy Committee of the Board
of Directors of the Company (“Committee”) with respect to the Company’s
executive officers, and by the Vice President of Global Talent Management of the
Company with respect to all other participants (the Committee or Vice President
of Global Talent Management, the “Administrator,” as applicable). The
Administrator shall have the discretionary authority to (a) determine which
associates are eligible to be covered by the Plan, (b) interpret and construe
the terms of the Plan, (c) establish rules and regulations for the
administration of the Plan, and (d) take any other action that is necessary to
effectuate the Plan. In addition, the day-to-day administration of the Plan is
delegated to the Vice President of Global Talent Management of the Company (or
any successor position thereto).

 

3.

Eligibility

The President and Chief Executive Officer and each Executive Vice President,
Senior Vice President, Vice President, Project Director, General Manager, and
Senior Director of the Company, and any other individual specified by the
Administrator (each, an “Eligible Associate”) shall be eligible to participate
in the Plan upon the completion of the waiting period, if any, set forth in the
applicable policy unless waived by the Administrator in its discretion. Once an
Eligible Associate is covered by the Plan, the associate shall be known as a
“Participant.” A Participant shall cease being covered by the Plan when he or
she no longer qualifies as an Eligible Associate, except as otherwise provided
by the Administrator in its discretion.

 

4.

Long-Term Disability Benefits

The Plan consists of two parts:

 

  (a)

Part 1: A disability benefit that pays 60% of the Participant’s eligible
compensation (up to $10,000 per month) until the Participant attains the
limiting age. This benefit will be provided under a group long-term disability
insurance policy, issued by an insurance carrier selected by the Administrator.



--------------------------------------------------------------------------------

The Company shall pay 100% of the premium cost required for such insurance
coverage.

 

  (b)

Part 2: A disability benefit that pays 75% of the Participant’s eligible
compensation, less the amount of the benefit paid under Part 1 above (capped at
an additional $10,000 per month) until the Participant attains the limiting age.
This benefit will be provided under an individual disability insurance (“IDI”)
policy, issued to the Participant by an insurance carrier selected by the
Administrator. The Company shall pay 100% of the premium cost required for such
IDI insurance for Participants who hold the positions of President and Chief
Executive Officer or Executive Vice President of the Company, and shall pay the
premium cost for the first $1,000 of monthly coverage for all other
Participants. If applicable, the Participant will be responsible for paying the
cost of any additional coverage up to the $10,000 per month limit.

Benefits under both Parts of the Plan will become payable if the Participant
becomes disabled while covered under the Plan, after the completion of a 180-day
elimination period. Each Part of the Plan is subject to the terms, conditions,
and limitations set forth in this document and any related documents including,
but not limited to, the applicable insurance policy, certificate of coverage,
and summary plan description.

Participants in the Plan shall not be eligible for group long-term disability
benefits under the Company’s voluntary long-term disability plan.

 

5.

Termination of Employment

 

  (a)

Company-Paid Benefits: Upon a Participant’s termination of employment (voluntary
or involuntary) for any reason, the payment of premiums by the Company will
cease. The Administrator shall determine the date on which the final premium
payment will be made. Notwithstanding the foregoing, the Administrator may
determine, in its discretion, to continue payment of premiums beyond termination
of employment in such cases and for such periods of time as it deems advisable.

 

  (b)

Participant-Paid Benefits: Subject to the terms and conditions set forth in the
applicable insurance policy and/or certificate of coverage, the IDI policy may
be portable following a Participant’s termination of employment with the
Company.

 

6.

Expenses

Except as otherwise provided herein, the expenses of administering the Plan
shall be paid by the Company.

 

7.

Cooperation

Each Participant shall provide such information, complete such forms or other
documentation, and otherwise cooperate with the Administrator and/or applicable
insurance company in the manner and time as reasonably requested by the
Administrator and/or applicable insurance company in order to receive benefits
under the Plan.

 

2



--------------------------------------------------------------------------------

8.

Amendment and Termination

The Committee shall have the right to modify, amend or terminate the Plan at any
time.

 

9.

Claims Procedure

The claims procedures for each Part of the Plan are set forth in the applicable
certificate of coverage and/or summary plan description. The Administrator is
hereby designated as the named fiduciary under the Plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended.

IN WITNESS WHEREOF, this Plan has been executed by the Company on this 27th day
of October, 2014.

 

MARRIOTT VACATIONS

WORLDWIDE CORPORATION

BY:

/s/ Jonathan Canger

Vice President of Global Talent Management

 

3